IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sueanne Keim,                              :
                    Petitioner             :
                                           :
             v.                            :
                                           :
UPMC Pinnacle Hospitals (Workers’          :
Compensation Appeal Board),                :   No. 391 C.D. 2022
                Respondent                 :   Submitted: September 9, 2022


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                             FILED: December 12, 2022

             Sueanne Keim (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) March 22, 2022 order
affirming the WC Judge’s (WCJ) decision that denied Claimant’s Claim Petition.
Claimant presents one issue for this Court’s review: whether the Board erred as a
matter of law by holding that a medical-only Notice of Temporary Compensation
Payable (NTCP) and medical expense payments made prior to the expiration of the
statute of limitations does not toll the statute of limitations. After review, this Court
affirms.
             On April 4, 2017, Claimant was injured while in the course and scope
of her employment with UPMC Pinnacle Hospitals (Employer). On April 20, 2017,
Employer issued a medical-only NTCP. On July 2, 2017, the NTCP converted to a
Notice of Compensation Payable (NCP). On June 22, 2018, Employer filed an
amended medical-only NCP. On April 5, 2021, Claimant filed the Claim Petition,
therein seeking partial disability benefits from April 4, 2017 through March 31,
2021, and total disability benefits from April 1, 2021 and ongoing. On August 18,
2021, the WCJ denied and dismissed the Claim Petition, finding that Employer’s
medical expense payments did not toll the statute of limitations and, therefore, the
Claim Petition was time barred. Claimant appealed to the Board. On March 22,
2022, the Board affirmed the WCJ’s decision. Claimant appealed to this Court.1
              Claimant argues that the WCJ and Employer erroneously relied on
Sloane v. Workers’ Compensation Appeal Board (Children’s Hospital of
Philadelphia), 124 A.3d 778 (Pa. Cmwlth. 2015), to conclude that the payment of
medical expenses under a medical-only NCP does not toll the statute of limitations
under Sections 315 and 413(a) of the WC Act (Act),2 as that is not the correct
conclusion for this set of facts, and it goes against the specific intent and wording of
the Act.
              Initially, Section 315 of the Act mandates, in relevant part:

              In cases of personal injury all claims for compensation
              shall be forever barred, unless, within three years after
              the injury, the parties shall have agreed upon the
              compensation payable under this article; or unless within
              three years after the injury, one of the parties shall have
              filed a petition as provided in article four
              hereof. . . . Where, however, payments of compensation
              have been made in any case, said limitations shall not take
              effect until the expiration of three years from the time of
              the making of the most recent payment prior to date of
              filing such petition[.]
77 P.S. § 602 (emphasis added).


       1
          “[This Court’s] review determines whether there has been a violation of constitutional
rights, whether errors of law have been committed, whether [B]oard procedures were violated, or
whether necessary findings of fact are supported by substantial evidence.” Bryn Mawr
Landscaping Co. v. Workers’ Comp. Appeal Bd. (Cruz-Tenorio), 219 A.3d 1244, 1252 n.5 (Pa.
Cmwlth. 2019).
        2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 602, 772.
                                               2
            Section 413(a) of the Act provides, in pertinent part:
            A [WCJ] designated by the [D]epartment [of Labor and
            Industry (Department)] may, at any time, modify,
            reinstate, suspend, or terminate a[n] [NCP], an original
            or supplemental agreement or an award of the
            [D]epartment or its [WCJ], upon petition filed by either
            party with the [D]epartment, upon proof that the disability
            of an injured employe has increased, decreased, recurred,
            or has temporarily or finally ceased, or that the status of
            any dependent has changed.              Such modification,
            reinstatement, suspension, or termination shall be made as
            of the date upon which it is shown that the disability of the
            injured employe has increased, decreased, recurred, or has
            temporarily or finally ceased, or upon which it is shown
            that the status of any dependent has changed: Provided,
            That, . . . no [NCP], agreement or award shall be reviewed,
            or modified, or reinstated, unless a petition is filed with the
            [D]epartment within three years after the date of the most
            recent payment of compensation made prior to the filing
            of such petition.

77 P.S. § 772 (emphasis added).
            The Sloane Court explained:

            [T]he effect of issuing a medical-only NCP is distinct from
            the effect of a WCJ ruling that a claimant has suffered a
            loss of earning power and granting a claim petition but
            immediately suspending benefits. As this Court has
            explained, the Board created the medical-only option for
            NCPs in 2004 to allow an employer to accept liability for
            an injury but not any loss of earning power.

Sloane, 124 A.3d at 784 (citations omitted).
            Concerning Section 413(a) of the Act, the Sloane Court expounded:

            Under Section 413(a) [of the Act], a reinstatement petition
            must be filed “within three years after the date of the most
            recent payment of compensation made prior to the filing
            of such petition.” 77 P.S. § 772. The payment of medical
            benefits by an employer does not constitute
            “compensation” for the purposes of Section 413(a) [of
            the Act] that would act to toll the liability period.
            Westinghouse Elec[.] Corp./CBS v. Workers’ Comp[.]
                                          3
               Appeal B[d.] (Korach), . . . 883 A.2d 579, 591 ([Pa.]
               2005)[.] . . . Since no disability compensation had been
               paid for the 2006 injury, [the c]laimant was required to
               establish an entitlement within [three] years of the date of
               the injury.

Sloane, 124 A.3d at 785 (emphasis added; citations omitted).
               Regarding Section 315 of the Act, the Sloane Court explicated:

               Section 315 [of the Act] also imposes a three-year
               limitations period, measured from the date of injury. 77
               P.S. § 602. Unlike Section 413(a) [of the Act], payments
               of medical expenses may toll [] Section 315 [of the
               Act’s] limitations period where those payments were
               made “in lieu of” [WC] benefits. Korach, 883 A.2d at
               591[.] . . . The controlling question in this analysis is the
               intent of the employer, i.e.[,] whether the employer
               intended the payments for medical services to replace
               disability benefits.

Sloane, 124 A.3d at 785-86 (citations omitted).
               Claimant asserts that, in this specific case, almost immediately upon
being unable to work due to her accepted work injury, she sought indemnity benefits
via the Claim Petition, only to be told she could not pursue such benefits. Claimant
declares that if she had sought indemnity benefits before she was rendered unable to
work, her Claim Petition would have been premature and not ripe for decision.
Claimant proclaims that the Sloane decision creates a conflict of interest, such that
employers and their insurers would be motivated to provide claimants sufficient
work within their restrictions, and then leave them with no remedy after three years
have passed.
               Employer rejoins that Sloane and its progeny are controlling. Employer
further retorts that there was no evidence presented, nor any findings of fact made,
to establish that Employer intended its medical expense payments to substitute for
disability compensation. Similarly, Employer maintains that there was no evidence
presented, and no findings made, that Employer misled Claimant by only paying
                                            4
medical benefits, that it intentionally or unintentionally deceived her, or that it
somehow lulled her into a false sense of security sufficient to toll the statute of
limitations.
               This Court agrees with Employer. “Here, by issuing the medical-only
NCP, Employer made its intent expressly clear that it would pay Claimant’s medical
expenses but accepted no liability for wage-loss benefits.” Sloane, 124 A.3d at 786;
see also Dickerson v. Workers’ Comp. Appeal Bd. (A Second Chance Inc.), 229 A.3d
27, 33 (Pa. Cmwlth. 2020) (“[The c]laimant has failed to show that [the e]mployer’s
payments of medical expenses qualified as payments in lieu of compensation . . . .
[The c]laimant was not entitled to toll the statute of repose under Section 315 [of the
Act].”); Benyo v. Workers’ Comp. Appeal Bd. (Hazle Twp. Supervisors) (Pa.
Cmwlth. No. 1694 C.D. 2018, filed Oct. 2. 2019), slip op. at 3 (“A claimant has three
years from either the date-of-injury or the last payment of compensation to file a
review petition or it is untimely. Where, as here, no disability compensation was
paid, the date-of-injury controls.” (Citations omitted.)).3 Accordingly, the WCJ and
the Board did not err by relying on Sloane.
               For all of the above reasons, the Board’s order is affirmed.


                                             _________________________________
                                             ANNE E. COVEY, Judge




       3
         Pennsylvania Rule of Appellate Procedure 126(b) provides: “[U]nreported memorandum
opinion[s] of the Commonwealth Court filed after January 15, 2008,” are “non-precedential
decisions” and “may be cited for their persuasive value.” Pa.R.A.P. 126(b). Section 414(a) of this
Court’s Internal Operating Procedures also states: “An unreported panel decision of this Court
issued after January 15, 2008,” may be cited “for its persuasive value, but not as binding
precedent.” 210 Pa. Code § 69.414(a). Benyo is cited for its persuasive value.


                                                5
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sueanne Keim,                         :
                 Petitioner           :
                                      :
           v.                         :
                                      :
UPMC Pinnacle Hospitals (Workers’     :
Compensation Appeal Board),           :   No. 391 C.D. 2022
                Respondent            :

                                 ORDER

           AND NOW, this 12th day of December, 2022, the Workers’
Compensation Appeal Board’s March 22, 2022 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge